Detailed Action 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3,12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yan et al [10644867], further in view of Gregwig et al [20130326256]


As to claim 1, 
Yan et al [10644867] teaches 1. An electronic device with a plurality of processors, comprising: 
a first processor, operating according to a first clock, and comprising a first time- stamp counter to count the first clock to obtain a first count value [“processor clock unit arranged for recording a clock value of a processor of the first electronic device at generating a last interruption signal by the first electronic device; ”- recording device that records clock value is equivalent to  counter]; 
a second processor, operating according to a second clock, and comprising a second time-stamp counter to count the second clock to obtain a second count value [“. a processor clock synchronizing unit arranged for adjusting, according to a difference between the clock value recorded by the first electronic device and the clock value recorded by the second electronic device, a clock of the processor of the second electronic device to be synchronized with aclock of the processor of the first electronic device”] ; 
a communication interface, coupled between the first processor and the second processor; wherein the first processor periodically sends the first count value to the second processor through the communication interface [“ Referring to FIG. 1A, the BT device 110 and the BT device 120 may form a piconet, establish asynchronized piconet clock, synchronously generate interruption signals every predetermined numberof periods of the piconet clock, and record respective clock values of processors when respective last interruption signals are generated.” And “To synchronize clocks of processors of WiFi devices in FIG. 2, any two WiFi devices may establish WiFi clocks synchronized according to beacons, synchronously generate interruption signals every predetermined number of periods of the WiFi clocks, and record respective clock values of processors when respective last interruption signals are generated. ”]; 
when the second processor receives the first count value, the second processor adds a preset deviation value to the first count value of the first processor to obtain a synchronization value, and, and a sum of the synchronization value and the second count value is read by the second processor [“The slave_offset for the master is 0, as the CLK may refer to the clock CLKN of the master. A proper slave_offset may have to be added to the CLKN of the slave to align it with the CLKN of the master. ” and “providing an accurate measure of the deviation of the clock of the processor of the second electronic device from the clock of the processor of the first electronic device, thus implementing accurate synchronization of the clocks of the processors.” And “The updated 1clock value recorded by the second electronic device may be the updated clock value of the processor of the second electronic device at generating a last interruption signal by the second electronic device.” – when the value is updated the second value is read by the second processor, as it runs on the second clock.1].

But does not explicitly teach resetting counter 
However Gregwig et al [20130326256 ] teaches resets the second count value [0036: “within the processor--on every processor cycle time and resetting the counter, e.g., to zero, upon reception of a synchronization impulse. A skilled person understands that the period of the processor cycle time is different, in particular shorter if compared to the period of the synchronization impulses. Thus, the processor operates at a higher frequency than the synchronization impulses may be generated. In the above mentioned example, the synchronization impulse may be, e.g., 62.5 ns, while the processor cycle time may be, e.g., about 200 ps or less. The resetting may be performed to a value of zero, such that after each reset of the counter, the counter may start from zero with its count and increase its count on every impulse from the processor clock. ”- any of the clock can be reset accordingly and second clock can be reset to zero, application does not provide clarity on when the reset happens]
It would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Yan and Gerwig because both are directed toward synchronizing clock. Furthermore, Gerwig improves upon Yan by being able to reset the counter as synchronization impulse Is received such that new count value is recorded for any further synchronization to avoid potential error. 

As to claim 2, 
Yan teaches when the second processor receives the first count value, the first time-stamp counter accumulates the first count value to an updated first count value, and the synchronization value is equal to the updated first count value [ “a method for synchronizing clocks of processors applies toa network including at least a first electronic device and a second electronic device in wireless communication. ” and  “ The updated synchronizationrequest may include an updated clock value recorded by the first electronic device. The updated clockvalue recorded by the first electronic device may be the updated clock value of the processor of thefirst electronic device at generating a last interruption signal by the first electronic device” ].

As to claim 3, 
Yan teaches the preset deviation value is set according to a time delay generated from the first processor initiates the transmission of the first count value to the second processor obtains the synchronization value, and is used to calibrate the signal delay caused by the time delay [“the peer electronic device adjusts theclock of the processor per se according to the difference between the clock values of the processors,avoiding a delay and a jitter of a clock of a processor caused by directly reading the clock of theprocessor, such that clocks of processors of the electronic devices may be synchronized moreefficiently, with accuracy thereof guaranteed.” And “ The CLKmay have to be taken from a reference clock (CLKR) plus a base time offset (time_base_offset), aslave offset (slave_offset), etc.”  ].

As to claim 12, 
Combination of Yan  and Gregwig teaches this claim according to the reasoning set forth in claim 1 supra.
As to claim 13-14 , 
Combination of Yan  and Gregwig teaches this claim according to the reasoning set forth in claim 2-3 supra.




Allowable Subject Matter
Claim 4-11, 15-17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KESHAB R PANDEY whose telephone number is (571)270-0176. The examiner can normally be reached Monday-Friday 9:00-5:00(ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed A Abbaszadeh can be reached on (571)270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KESHAB R PANDEY/Primary Examiner, Art Unit 2187